DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.

Regarding claims 1, 7 and 14, applicant argues that Bostick, Matias and Lin do not teach “providing a future field of view comprising the highlight point from the media content at the future time regardless of the field of view of the viewer”, since Lin displays a region of interest outside of the visible scene that is currently invisible, remarks pages 7-8.
However, the examiner respectfully disagrees with the applicant. In this case, Matias discloses displaying notification 402 at point in time 404, e.g. 60 seconds into the spherical video segment 200, indicating that an event of interest within spherical video segment 200 is about to take place. Wherein the notification may indicate the point in time when the event of interest is about to take place; for example, "Look to your left to see something cool at 2 minutes and 8 seconds!", wherein the graphical notification may include a timer that counts down until the point in time; Col. 18 lines 1-44 figure 4.
The examiner notes that the teachings of Matias are similar in scope to the disclosure of the instant application, in this case, figure 2E which displays indicator 265 stating “Interesting View in 30 seconds”. 

Furthermore, Lin is merely introduced to meet the feature directed to providing a future field of view “regardless of the field of view of the viewer”. In this case, Lin discloses providing a picture-and-picture PIP preview 150 of a region of interest 140 that is currently invisible at the present, that may be viewed by the user in the future by turning in the direction of the region of interest; paragraphs [0042] [0043] figure 1.

Lin presents PIP preview 150 with respect to regions of interest to which the user may choose to turn to and incorporate into their new field of view, e.g. in the future; paragraph [0022]. The examiner notes that the current claim language is broad in scope and fails to differentiate from the teachings of Bostick, Matias further in view of Lin. Therefore, the current claim language is rejected under Bostick, Matias and Lin as described in the current office action.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,827,225. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are a broader version of previously allowed claims 1-20 of the parent Patent No. 10,827,225.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7 and 14, it is noted that the claimed features directed to providing a future field of view comprising the highlight point from the media content at the future time “regardless of the field of view of the viewer” in ambiguous and fails to define the metes and bounds of the scope of the invention in view of the disclosure of the specification. For example:
Figure 2E of the disclosure describes indicators 265 that indicate where to look within the media content to see an area of interest at a future time, e.g. Interesting view in 10s to the right, Interesting view in 30s to the left; paragraph [0053].
Figure 2F of the disclosure described indicators 275 that indicate where to look within the media content to see an area of interest with textual terms; paragraph [0054].

However, providing a future field of view comprising the highlight point from the media content at the future time regardless of the field of view of the viewer, is unclear in nature. In other words, how is the future field of view presented to the user “regardless of the field of view of the viewer”? If the user has no control, i.e. regardless of user action, of what future field of view will be presented in a linear fashion then the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick et al. (Pub No US 2018/0343387) in view of Matias et al. (Patent No US 9,743,060) further in view of Lin et al. (Pub No US 2019/0279015). Hereinafter, referenced as Bostick, Matias and Lin, respectively.

claim 1, Bostick discloses a method comprising: 
presenting, by a processing system comprising a processor, media content to a viewer, wherein the media content is a 360-degree video, three-dimensional video or panoramic video (Paragraphs [0018] [0034] figure 6; video provider network 624 including a 360 video processing system);
monitoring, by the processing system, a field of view of the viewer (Paragraph [0055] figures 3 and 9; field of view of the user on the user device is evaluated); 
determining, by the processing system, whether a highlight point that will be presented at a future time in the media content is outside of the field of view of the viewer (Paragraphs [0018] [0055] figure 9; identify points of interest POIs in different portions of the video that are deemed to be of potential interest to the user. Paragraphs [0040] [0041] [0045] [0055] figure 6; when a certain percent of the viewers viewed a certain object for at least a predetermined amount of time, then that is counted as an interested view);
overlaying, by the processing system, a guide indicator (e.g. message 130) atop the field of view of the viewer responsive to determining that the highlight point is outside of the field of view of the viewer, wherein the guide indicator provides information about the highlight point, wherein the guide indicator is positioned to indicate a direction (visual cue 132 e.g. arrow) for the viewer to turn to align the field of view of the viewer with the field of view of the highlight point (Paragraphs [0027] [0028] figures 3 and 5; arrow message 130 guides viewers to POI determined to be of potential interest to the viewer based on their user preference data 622).
 Bostick is silent to explicitly disclose that the information displays an amount of time until the future time that the highlight point will be presented. 
Nevertheless, in a similar field of endeavor Matias discloses that the information displays an amount of time until the future time that the highlight point will be presented (Col. 18 lines 1-44 figure 4; displaying notification 402 at point in time 404, e.g. 60 seconds into the spherical video segment 200, indicating that an event of interest within spherical video segment 200 is about to take place. Wherein the notification may indicate the point in time when the event of interest is about to take place; for example, "Look to your left to see something cool at 2 minutes and 8 seconds!", wherein the graphical notification may include a timer that counts down until the point in time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick by specifically providing the elements mentioned above, as taught by Matias, for the predictable result of notifying that viewer that an event of interest is about to take place in the spherical video scene (Matias – col. 18 lines 20-44).
However, it is noted that Bostick and Matias are silent to explicitly disclose providing, by the processing system, a future field of view comprising the highlight point from the media content at the future time regardless of the field of view of the viewer.
Nevertheless, in a similar field of endeavor Lin discloses providing, by the processing system, a future field of view comprising the highlight point from the media content at the future time regardless of the field of view of the viewer (Paragraphs [0042] [0043] figure 1; providing a picture-and-picture PIP preview 150 of a region of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick and Matias by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of saving time for the user to search for the region of interest (Lin – paragraph [0009]).

Regarding claim 2, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses the guide indicator (Figure 3; message 130).
However, it is noted that Bostick and Matias are silent to explicitly disclose that the guide indicator presents the field of view containing the highlight point of the media content, thereby showing the highlight point to the viewer regardless of the field of view of the viewer.
Nevertheless, in a similar field of endeavor Lin discloses that the guide indicator presents the field of view containing the highlight point of the media content, thereby showing the highlight point to the viewer regardless of the field of view of the viewer (Paragraphs [0042] [0043] figure 1; providing a picture-and-picture PIP preview 150 of a region of interest 140 that is currently invisible).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bostick and Matias by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of saving time for the user to search for the region of interest (Lin – paragraph [0009]).

claim 3, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses that the guide indicator includes a textual description of the highlight point (Paragraph [0028] figure 3; textual explanation 134).

Regarding claim 4, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses that the guide indicator is presented before the highlight point occurs in the media content (Paragraphs [0028] figures 3 and 5; visual cue 132 indicates a suggested change to the direction the user is facing. In other words, allowing the user to change direction to be able to see a POI, such as viewing an interesting building, a monument, etc.).

Regarding claim 5, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses that no overlay is presented responsive to determining that the highlight point is inside the field of view of the viewer (Paragraphs [0022] [0026] figure 9; determining if the object of interest in within the field of view of the user, otherwise, displaying the visual cues 962).

Regarding claim 6, Bostick, Matias and Lin disclose the method of claim 1; moreover, Bostick discloses reviewing, by the processing system, previous fields of view of previous viewers to determine the highlight point (Paragraphs [0039] [0041]; further analyzing pre-navigated videos 964 determining users points of interests, e.g. dog, based on the user’s view and travel orientation habits. Wherein user preferences 


Regarding claims 7-10, Bostick, Matias and Lin disclose all the limitations of claims 7-10; therefore, claims 7-10 are rejected for the same reasons stated in claims 1-4, respectively.

Regarding claim 11, Bostick, Matias and Lin disclose the apparatus of claim 7; moreover, Bostick discloses the operations further including analyzing the media content based on the field of view of the user (Paragraphs [0039] [0041]; further analyzing pre-navigated videos determining users points of interests, e.g. dog, based on the user’s view and travel orientation habits).

Regarding claim 12, Bostick, Matias and Lin disclose the apparatus of claim 11; moreover, Bostick discloses that the analyzing the media content includes reviewing previous fields of view of previous users (Paragraphs [0039] [0041]; further analyzing pre-navigated videos determining users points of interests, e.g. dog, based on the user’s view and travel orientation habits. Wherein user preferences may be obtained from crowdsourced preference data of other users; paragraphs [0043] [0044]).

Regarding claim 13, Bostick, Matias and Lin disclose the apparatus of claim 7; moreover, Bostick discloses that the processor comprises a plurality of processors in a 

Regarding claims 14-17, 18 and 20, Bostick, Matias and Lin disclose all the limitations of claims 14-17, 18 and 20; therefore, claims 14-17, 18 and 20 are rejected for the same reasons stated in claims 1-4, 11 and 13, respectively.


Regarding claim 19, Bostick, Matias and Lin disclose the non-transitory, machine-readable medium of claim 14; moreover, Bostick discloses that the media content is panoramic video (Paragraphs [0003] – [0005] figure 6; 360 degree video).



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Outside-In: Visualizing Out-of-Sight Regions-of-Interest in a 360 Video Using Spatial Picture-in-Picture Previews – Oct 22-25, 2017.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423